Blackburn, Judge.
Following a trial by jury, the appellant, Eric Labronz Abbott, was found guilty of one count of robbery by taking money from the person of another. On appeal, Abbott asserts that the trial court erred by failing to grant his motion for a directed verdict and new trial in that the evidence was insufficient to support the verdict. We disagree.
The test established in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), “is the proper test for us to use when the sufficiency of the evidence is challenged, whether the challenge arises from the overruling of a motion for directed verdict or the overruling of a motion for new trial based upon alleged insufficiency of the evidence.” Humphrey v. State, 252 Ga. 525, 527 (1) (314 SE2d 436) (1984).
The victim, a pedestrian, testified that he was surrounded by four men who had initially come to his attention as they taunted him from a passing car. The men closed in on him, striking him and eventually knocking him to the ground, dislodging his wallet as he went down. One of the assailants picked up the wallet and left with two of the others counting the money. An eyewitness testified that all four men participated in the attack while yelling “Get his money[;] get his money.” Further, in a custodial statement received in evidence without objection, Abbott admitted that he was with the three other men when the attack and robbery occurred and that he fled with them.
We have reviewed all evidence of record and conclude that the trial court was authorized under the standard of Jackson, supra, to find Abbott guilty beyond a reasonable doubt of the offense charged.

Judgment affirmed.


Birdsong, P. J., and Ruffin, J., concur.